DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26, 29, 32, 34, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammage et al (EMBO, 2014, of record).  This rejection is maintained for reasons made of record in the Office Actions dated 6/24/2021, 11/26/2021, 4/14/2022 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicants essentially assert that Gammage et al do not teach two distinct endonucleases that are targeted to cleave at different sequences.  Such is not convincing for reasons of record.  Applicants appear to argue that  the “different sequences” limitation should be interpreted as the two endonucleases should cleave two distinct DNA sequences independent of each other.  This is not a claim limitation and further, as explained previously, is not the situation disclosed by the instant specification.  Rather, the claims require two endonucleases targeted to cleave at different sequences.  Gammage et al clearly teach distinct endonucleases targeted to cleave at different sequences for reasons of record.  Both Figs 2A and 3A of Gammage et al teach such endonucleases.  Fig. 2A presents two so-called mtZFNs: 1) “COMPa” targeted to the sequence “ 5’-TTGAATGAGTAG-3’ ”; and 2) “NARPd” targeted to the sequence “ 5’-GCCCGGGCCGTA-3’. Likewise, Fig. 3A presents two so-called mtZFNs: 1) “R8-n(+)” targeted to the sequence “ 5’-AGGTAGGTGGTAGTT-3’ ”; and 2) “R13-n(-)” targeted to the sequence “ 5’-CCATTGGCAGCCTA-3’. Further, each mtZFN is considered to “cleave” a different sequence located 5’ to the specific target sequences set forth above, e.g. the “R13-n(-)” endonuclease is considered to cleave the 5’-CCCTCA-3’ sequence in Fig. 3B.  These disclosures meet all of the claim limitations regarding the different endonucleases and target sequences.  Applicants assertions rely upon limitations not found within the claims, i.e. that the mtZFN monomers of Gammage et al should only be considered one nuclease that cleave only a single sequence when dimerized.  Finally, applicants own invention appears to cleave in the same manner as that of Gammage et al (e.g. Figs. 7A, 8A, 9A of the instant specification) and the zinc finger proteins of Gammage et al are taught to be one means of achieving the instant method by the instant specification (¶ [0032] of the published application, US 20190024073 A1).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-26, 28, 29, 32- 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammage et al (EMBO, 2014, of record) in view of Bacman et al (Nat. Med., 2013, of record) and Bedell et al (2012, of record). This rejection is maintained for reasons made of record in the Office Actions dated 6/24/2021, 11/26/2021, 4/14/2022  and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicants essentially assert that the combined references do not teach two distinct endonucleases that are targeted to cleave at different sequences.  Such is not convincing for reasons above, as Gammage et al clearly teach different endonucleases targeted to cleave at distinct DNA sequences.

Claims 27, 31, 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633